Order unanimously affirmed without costs. Memorandum: Family Court properly determined that it was in the best interests of the child to award joint custody to the parties, with physical placement of the child with petitioner, his father. In making its custody determination, the court properly considered the “child’s emotional and intellectual development, the quality of *992the home environment and the parental guidance provided” (Matter of Louise E.S. v W. Stephen S., 64 NY2d 946, 947), and the court was in the best position to assess the credibility of the witnesses in determining the best interests of the child (see, Matter of Paul C. v Tracy C., 209 AD2d 955, 956). (Appeal from Order of Chautauqua County Family Court, Claire, J.— Custody.) Present — Pine, J. P., Wisner, Hurlbutt, Scudder and Kehoe, JJ.